DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wako 

IRYO KK (JP 2000041735A). Wako IRYO KK disclose a foreign matter intrusion prevention 

device including a stretchable wearing portion/collar (4) formed in a long band shape such that 

it is to be wound around a predetermined portion of a body in a cylindrical form around a 

predetermined portion of the body wherein the wearing portion is configured including a first 

wearing member (4a) folded back that functions as an outer circumferential side portion of the 

wearing portion and a second wearing member (4b) folded back that functions as an inner 

circumferential side portion of the wearing portion when the wearing portion is put on the 

body, subparagraph 13 and as shown in figures 3 and 4. Also, the first wearing member and the 

second wearing member are configured to have different stretching rates since the second 

wearing member is provided with a rubber sheet (5) sewn on, subparagraph A cover portion (1) 




is configured such that it extends from an end of the wearing portion (4) in a width direction 

thereof so as to cover a portion of a body as shown in figures 1-4. Also, the first wearing member 

and the second wearing member each being folded back are affixed to each other in a thickness 

direction of the wearing portion as shown in figure 3. Furthermore, the wearing portion is 

configured such that its width at both ends in a longitudinal direction thereof is larger than that at 

a central portion thereof in the longitudinal direction thereof as shown in figures 1 and 2.  
 


It would have been obvious to one skilled in the art before the effective date of the claimed invention that the stretchable wearing portion of Wako IRYO KK will substantially allow the second wearing member folded back having the rubber sheet (5) to have a stretching rate higher  than the first wearing member folded back in order to prevent intrusion of hair, etc. when the device is worn.   


With regard to claim 3, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the stretchable wearing portion of Wako IRYO KK 

in the second wearing member can have a stretching rate lower than the first wearing member in 

a reverse manner as an alternative but equivalent means to 

to prevent intrusion of hair, etc. when the device is worn 








 	With regard to claim 5, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the stretchable wearing portion of Wako IRYO KK

that the first wearing member is formed of a waterproof cloth and the second wearing member is 

formed of a rubber sheet can be made but not limited to a fiber material and synthetic rubber 

materials, respectively depending on availability or particular application thereof. Further, 

the first wearing member forms a portion of the wearing portion on one side in a width direction 

thereof, wherein the second wearing member forms a portion of the wearing portion on the other 

side in a width direction thereof, and is structured to have a sewn portion sewn to the first 

wearing member, and wherein the wearing portion is folded back along the sewn portion as 

viewed from a longitudinal direction thereof, subparagraph 14 and as shown in figure 3.  Also, 

the first wearing member is structured such that its width at both ends in a longitudinal direction 

thereof is larger than that at a central portion thereof in the longitudinal direction, wherein the 

second wearing member is structured such that its width at both ends in a longitudinal direction 

thereof is larger than that at a central portion thereof in the longitudinal direction, and wherein 

the width of the second wearing member at a central portion in the longitudinal direction thereof 

is designed to be larger than the width of the first wearing member at a central portion thereof in 

the longitudinal direction as shown in figures 1 and 2.  14.  The wearing portion is structured 

such that it is to be worn around a neck of the bod and wherein the cover portion is structured in 

a sheet shape so as to cover an upper body portion of the body as shown in figure 5.   






Allowable Subject Matter
3.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be 

allowable if rewritten in independent form including all of the limitations of the base claim and 

any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. References cited on PTO-892 each discloses a wearable device having sealed neck 

portion.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 17, 2022						   /TAJASH D PATEL/                                                                                                   Primary Examiner, Art Unit 3732